Citation Nr: 1031768	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-03 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to travel expenses, namely, lodging and subsistence, 
in connection with vocational rehabilitation under Chapter 31 of 
Title 38 of the United States Code.

(The claim for increase for degenerative joint disease of the 
thoracolumbar spine is the subject of a concurrently but 
separately issued Board decision.)



ATTORNEY FOR THE BOARD

Russell P. Veldenz






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1999 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran is currently receiving VA vocation rehabilitation 
services pursuant to 38 U.S.C.A. Chapter 31.  As part of the 
agreed plan with VA, the Veteran is engaged in studies with an 
online university to obtain a Master's Degree in Marital, Couple, 
and Family Counseling and Therapy.  

In August 2008, the Veteran advised VA that, as part of his 
requirements for a degree from the online university, the Veteran 
had to attend in person two seminars located in another state.  
The Veteran requested reimbursement for the cost of the seminars 
plus the costs of traveling to and from the seminars, lodging, 
and meals.  That same month, the RO determined that VA would pay 
the course cost of the seminars plus a mileage reimbursement, but 
would not authorize reimbursement for hotel accommodations or 
meals.

After the Veteran expressed disagreement as to what expenses 
would be paid by VA, the RO issued a statement of the case, but 
the statement of the case does not provide a summary of the 
applicable law, covering payment by VA for travel expenses as 
part of the Veteran's vocational rehabilitation.



Under 38 C.F.R. § 19.29, a statement of the case must contain a 
summary of the evidence in the case relating to the issue with 
which the Veteran has expressed disagreement and a summary of the 
applicable laws and regulations with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination. 

As the statement of the case does not include a summary or 
discussion of the applicable laws and regulations, the statement 
of the case is inadequate, and the procedural defect requires 
corrective action before the Board can review the appeal.

Accordingly, to ensure procedural due process, the case is 
REMANDED for the following action:

Furnish the Veteran a supplemental 
statement of the case, citing and 
discussing 38 U.S.C.A. § 111(a) (Secretary 
may pay the actual necessary expense of 
travel (including lodging and 
subsistence), or in lieu thereof an 
allowance based on mileage traveled...); 
38 U.S.C.A. § 3104(a)(13); and 38 C.F.R. § 
21.372(a) (interregional transfer at 
government expenses), (b), and (c) 
(interregional travel must be approved by 
the case manager). 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



